NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


            AEA FEDERAL CREDIT UNION, Plaintiff/Appellee,

                                        v.

  YUMA FUNDING, INC., an Arizona corporation, Defendant/Appellant.

                             No. 1 CA-CV 15-0753
                               FILED 12-22-2016


             Appeal from the Superior Court in Yuma County
                        No. S1400CV201000062
                  The Honorable John P. Plante, Judge

                            APPEAL DISMISSED


                                   COUNSEL

Law Offices of Larry W. Suciu, PLC, Yuma
By Barry L. Olsen
Counsel for Plaintiff/Appellee

Schneider & Onofry, P.C., Yuma
By Jason M. Kelly
Counsel for Defendant/Appellant
                    AEA FEDERAL v. YUMA FUNDING
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Mark R. Moran1 delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.


M O R A N, Judge:

¶1            Yuma Funding, Inc. (“Yuma Funding”) appeals the superior
court’s order granting its request to dissolve various injunctions issued in
conjunction with the prior appointment of a receiver but denying its request
to the extent it sought the return of books and assets and other relief,
including the return of the parties “to their respective positions as they
would have existed” before the appointment of the receiver. For the
following reasons, we dismiss the appeal for lack of appellate jurisdiction.

           BACKGROUND AND PROCEDURAL HISTORY2

¶2           Yuma Funding is an Arizona corporation owned and
operated by Ken Stevenson, his wife, and his daughter, Tammy Sherman.
Ken Stevenson also owns and operates T & K Enterprises (“T & K”), an
automobile retailer. By 2009, Yuma Funding had obtained roughly 300
loans from AEA Federal Credit Union (“AEA”). Yuma Funding obtained
those loans to help customers buy vehicles from T & K. The loans were
either secured by a lien against the respective vehicles or by personal
guaranty of Stevenson or Sherman.

¶3            In January 2010, AEA sued Yuma Funding for breach of
contract and moved to appoint a receiver. The same day AEA filed the
complaint, the superior court granted AEA’s motion to appoint a receiver.
The order appointing a receiver also contained various prohibitory and
affirmative injunctions, including prohibiting Yuma Funding from
interfering with the receiver and requiring Yuma Funding to deliver to the

             1The    Honorable Mark R. Moran, Judge of the Arizona
Superior Court, has been authorized to sit on this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

             2Additional   history may be found in AEA Federal Credit Union
v. Yuma Funding, Inc., 237 Ariz. 105, 346 P.3d 991 (App. 2015) (“AEA I”).



                                     2
                     AEA FEDERAL v. YUMA FUNDING
                           Decision of the Court
receiver various assets, books, and records. AEA did not serve Yuma
Funding until several days after filing the complaint.

¶4            When Yuma Funding did not respond, AEA sought entry of
default against Yuma Funding in February 2010 (which, given the passage
of time, the superior court entered), see Ariz. R. Civ. P. 55(a), and a motion
for entry of default judgment against Yuma Funding is pending. After his
appointment, the receiver managed Yuma Funding, and in June 2010, AEA
filed a motion to establish a timeline to terminate the receivership. In July
2010, the superior court issued an order requiring the receiver to provide a
final accounting and request for final compensation, adding the receiver “is
released and discharged from any liability to anyone for acts taken” as
receiver. The order also approved “[f]inal compensation” for the receiver
and directed the receiver “to abandon all books and records held.”3

¶5             In November 2013, Yuma Funding moved to set aside the
January 2010 order appointing the receiver. The superior court denied that
motion in January 2014. Although Yuma Funding appealed that denial, this
court held that “the plain language of A.R.S. § 12-2101(A)(5)(b) [(2016)4]
does not grant [appellate] jurisdiction of Yuma Funding’s appeal from an
order refusing to set aside an order appointing a receiver.” AEA I, 237 Ariz.
at 111, ¶ 16, 346 P.3d at 997.

¶6            In March 2015, Yuma Funding filed a motion that asked the
superior court to dissolve the injunctions contained in the January 2010
order. The motion also sought to return the parties “to their respective
positions as they would have existed” in January 2010 and to have the
receiver and AEA return Yuma Funding’s books, assets, and records. In
October 2015, the superior court granted Yuma Funding’s request to
dissolve the injunctions on a “going forward” basis. However, the superior
court denied Yuma Funding’s request for the return of its books, assets, and
records and to order that the parties be returned to their positions before
the receiver was appointed. Although the October 2015 ruling is not a final


              3Notwithstanding   this July 2010 order, the record does not
include a final accounting or request for final compensation by the receiver.
Moreover, during oral argument for this appeal, counsel were uncertain as
to the current status or involvement, if any, of the receiver.

              4Thestatutes cited in this memorandum decision have not
been materially amended since AEA originally sued Yuma Funding for
breach of contract in 2010. Thus, we cite to the current versions of the
statutes.


                                      3
                   AEA FEDERAL v. YUMA FUNDING
                         Decision of the Court
judgment, Yuma Funding filed a timely appeal from that interlocutory
ruling.

                               DISCUSSION

¶7            The November 2015 order is not a final judgment appealable
under Arizona Rule of Civil Procedure 54(b) or 54(c). See A.R.S. § 12-
2101(A)(1) (appeal may be taken from final judgment). Yuma Funding
claims this court has appellate jurisdiction under A.R.S. § 12-2101(A)(5)(b),
which provides appellate jurisdiction over an interlocutory order
“dissolving an injunction, or refusing to . . . dissolve an injunction” without
the requirement that the order include Rule 54(b) or 54(c) certification. See
Brumett v. MGA Home Healthcare, L.L.C., 240 Ariz. 421, 427, ¶ 9, 380 P.3d 659,
665 (App. 2016) (appeals taken under A.R.S. § 12-2101 are not subject to
Rule 54(b) or 54(c) certification). Brumett, however, leaves unresolved
whether this court has appellate jurisdiction under A.R.S.
§ 12-2101(A)(5)(b) in this case; it held only that “compliance with Rule 54(b)
or 54(c) was not required” for appellate jurisdiction to exist in an appeal
from “an order quashing an injunction.” Brumett, 240 Ariz. at 434, ¶ 35, 380
P.3d at 672. Thus, the question is whether this court has appellate
jurisdiction over the October 2015 ruling now—before the entry of an
appealable final judgment. See Ariz. R. Civ. P. 54(b) and 54(c).

¶8           Yuma Funding argues this court has appellate jurisdiction
because the October 2015 order dissolved an injunction. Specifically, Yuma
Funding appeals the following portion of the superior court’s October 2015
order:

              That there is no further need for the Injunction
              set forth in this Court’s Order dated January 22,
              2010 and that the Injunction should be quashed
              as of October 1, 2015. However, the quashing of the
              Injunction shall not be retroactive and AEA shall
              not be required to return any documents, funds
              or other collateral or personal property
              delivered by the Receiver to AEA pursuant to
              the January 22, 2010 Order . . . . (Emphasis
              added.)

In response, AEA argues this court lacks appellate jurisdiction over the
October 2015 order. There are two different reasons why this court lacks
appellate jurisdiction over the October 2015 order, meaning any appeal by
Yuma Funding of the relief denied in that ruling must await entry of, and
timely appeal from, a final judgment under Rule 54(b) or 54(c).


                                      4
                   AEA FEDERAL v. YUMA FUNDING
                         Decision of the Court
¶9              First, to the extent the October 2015 order dissolved the
injunctions contained in the January 2010 order, Yuma Funding has not
been aggrieved by an order “dissolving . . . an injunction” under A.R.S. § 12-
2101(A)(5)(b). Stated simply, Yuma Funding requested the dissolution of
the injunctions and the superior court granted that request, meaning Yuma
Funding has not been aggrieved by an order appealable under A.R.S. § 12-
2101(A)(5)(b). Accordingly, Yuma Funding cannot appeal from the order
dissolving the injunctions. See Kondaur Capital Corp. v. Pinal Cty., 235 Ariz.
189, 192, ¶ 6, 330 P.3d 379, 382 (App. 2014) (appellate jurisdiction is confined
to appeals taken by party aggrieved by a judgment; party may not appeal a
court’s ruling which is favorable to that party) (citations omitted).

¶10            Second, to the extent the October 2015 order denied Yuma
Funding’s request for relief other than the dissolution of the injunctions,
that ruling denied requested relief far different than dissolving an
injunction. Instead, that ruling is the denial of a request for interlocutory
affirmative relief which is not independently appealable unless issued in
the form of a “final judgment.” See AEA I, 237 Ariz. at 108, ¶ 11, 346 P.3d at
994 (appellate jurisdiction does not exist unless affirmatively granted by the
Arizona Constitution or by statute); see also A.R.S. § 12-2101 (describing
limited instances where appellate jurisdiction exists over interlocutory
orders). As noted, the October 2015 order is not a “final judgment”
appealable under Rule 54(b) or 54(c) and Yuma Funding does not claim
appellate jurisdiction on any basis other than A.R.S. § 12-2101(A)(5)(b).
Accordingly—and recognizing a ruling on requests for such affirmative
relief are not independently appealable absent compliance with Rule 54(b)
or 54(c)—Yuma Funding has not shown how this court has appellate
jurisdiction to consider the superior court’s rulings on its request for relief
other than the dissolution of the injunctions.




                                       5
                  AEA FEDERAL v. YUMA FUNDING
                        Decision of the Court
                              CONCLUSION

¶11            Yuma Funding was not aggrieved by the superior court’s
October 2015 order to the extent it sought the dissolution of injunctions.
Because this court lacks appellate jurisdiction over the denial of the other
relief requested by Yuma Funding, and the October 2015 order does not
comply with Rule 54(b) or 54(c), the appeal is dismissed for lack of
jurisdiction. As the prevailing party on appeal, AEA is awarded its taxable
costs pursuant to A.R.S. § 12-341 (2016) contingent upon its compliance
with Arizona Rule of Civil Appellate Procedure 21. Exercising our
discretion under A.R.S. § 12-341.01(A) (2016), we deny AEA’s request for
attorneys’ fees without prejudice to seeking such an award from the
superior court upon entry of judgment.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       6